DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chargois (US10,812,883).
Claim 1
Chargois discloses a container/pouch for storing an object comprising a flexible, shape-holding, reversible enclosure having an opening (defined by opening formed by zipper) (see figure 1 and column 18-34).  
Claim 4
Chargois further discloses the enclosure has at least one flat surface (defined by any of the side surfaces).  When the container/pouch has zipper closed, then the sides are flat (see figure 1).  
Claims 5 and 6
Chargois as modified discloses the diameter of the opening being between 10% to 70% of the diameter of the enclosure.  After the container of Chargois is modified with a spherical shape, the opening which is defined by the opening formed by zipper, the diameter of the opening would be between 10% to 70% of the diameter of the enclosure by the fact that the size of the opening can be changed by gradually opening and/or closing the zipper.
Claim 11
Chargois further discloses the enclosure forms an indentation opposite said opening when said opening is stretched.  When the pouch encloses the cable, and the user decides to use the cable, the user has to stretch the container/pouch into a reversed position (defined by inside-out view as shown in figure 2), then in that process an indentation in the bottom of the pouch would be formed.  
Claim 12
Chargois discloses a method for storing an object (coiled cable) comprising placing the object adjacent to a flexible enclosure having an opening and reversing said enclosure around said object (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chargois (US10,812,883) as applied to claim 1 above, and further in view of Applicant’s Written Description.
Claims 2 and 3
Chargois does not disclose the enclosure has a spherical shape and a diameter, and the opening being round.  However, Applicant’s Written Description discloses any shape, such as sphere, ellipsoid, egg shape, flattened sphere, three dimensional polygon, polyhedron, other three dimensional shapes, or a dodecagon shape (see page 3 lines 3-9), while the opening could be circular but other shapes would be suitable (see page 4 lines 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes of the enclosure/pouch and the opening, being spherical and round respectively, since it is recognize as a matter of design choice the shapes of the enclosure/pouch and the opening.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chargois (US10,812,883) as applied to claim 1 above, and further in view of Chang (US 2016/0016716) or Kirby (US 2009/0208146).
Claim 7
Chargois further discloses the enclosure having a thickness (defined by thickness of the container/pouch).  Chargois further discloses a lip of the enclosure comprising a zipper (see figure 2 and column 2 lines 54-61).  Chargois as modified does not specifically/explicitly disclose the enclosure comprising a reinforced lip at the perimeter of said opening with said lip having a thickness greater than said enclosure thickness remote from said lip.  However, Chang and Kirby, both discloses containers/bags for storing objects which have openings (defined by openings formed by zipper enclosures) with reinforced lips (defined by combination of zipper enclosure attached to open top edge of the containers) having a thickness greater than enclosure thickness remote from the lip (see Chang’s figures 2 and 4; Kirby’s figures 1A and 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Chargois having a reinforce lip/lip with greater thickness than the thickness of the enclosure remote from the lip as taught by either Chang or Kiby for a stronger enclosure arrangement on the opening providing more or better control for opening and closing the container/pouch to the user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chargois (US10,812,883) as applied to claim 1 above, and further in view of Dӓweritz (DE 202016003243).
Chargois discloses the container/pouch is used for storing earbud comprising cables (see abstract).  Chargois does not disclose a spindle.  However, Dӓweritz discloses a bag/pouch for storing articles/cables, the bag/pouch (2) comprising a spindle (1) for a purpose of a spool (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Chargois including a spindle as taught by Dӓweritz for preventing entangling of the cables placed within the enclosure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chargois (US10,812,883) and Dӓweritz (DE 202016003243) as applied to claim 8 above, and further in view of Chang (US 2016/0016716) or Kirby (US 2009/0208146).
Chargois further discloses the enclosure having a thickness (defined by thickness of the container/pouch).  Chargois further discloses a lip of the enclosure comprising a zipper (see figure 2 and column 2 lines 54-61).  Chargois as modified does not specifically/explicitly disclose the enclosure comprising a reinforced lip at the perimeter of said opening with said lip having a thickness greater than said enclosure thickness remote from said lip.  However, Chang and Kirby, both discloses containers for storing objects which have openings (defined by openings formed by zipper enclosures) with reinforced lips (defined by combination of zipper enclosure attached to open top edge of the containers) having a thickness greater than enclosure thickness remote from the lip (see Chang’s figures 2 and 4; Kirby’s figures 1A and 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Chargois and Dӓweritz (DE 202016003243) having a reinforce lip/lip with greater thickness than the thickness of the enclosure remote from the lip as taught by either Chang or Kiby for a stronger enclosure arrangement on the opening providing more or better control for opening and closing the container/pouch to the user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chargois (US10,812,883) as applied to claim 1 above, and further in view of Kirby (US 2009/0208146) and Miller (US 2017/0086523).
Claim 10
Chargois does not disclose the enclosure having a dirt resistant, hydrophobic, or oleophobic coating.  However, Kirby discloses a container/bag for storing articles, such as cell phones or cameras, the container/bag formed from impermeable material to prevent damages to the articles enclosed while the user is performing outdoor activities (see [0002] and [0003]).  Kirby further discloses the impermeable bag could be made from waterproof/hydrophobic material including fabric/natural fiber and or synthetic materials blends (see [0029]).  By the fact that the bag of Kirby is made of waterproof/hydrophobic material, inherently the fabric/natural fiber and or synthetic materials blends should have a hydrophobic coating.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container/bag of Chargois being made from waterproof fiber material as taught by Kirby to prevent water damages of the articles, so the user could perform outdoor activities while using the container/pouch.  From the argument the bag of Chargois as modified by Kirby does not include a hydrophobic coating, Miller discloses bags for storing electronic devices made from fabric material that could include multiple layers, wherein one of the layers is a hydrophobic coating to protect the electronics from moisture (see[0007], [0009], [0016], and [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container/bag of Chargois and Kirby including a hydrophobic coating as taught by Miller for further and better protection against moisture of the articles enclosed within the container/pouch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736